Citation Nr: 1605576	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-34 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to April 1972, including service in Vietnam; and from September 1990 to May 1991, including service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which found that no new and material evidence had been submitted to reopen a previously denied claim for service connection for PTSD.  

The record reflects that the Veteran has several been diagnosed with several psychiatric conditions.  As such, the Board has restyled the Veteran's claim more broadly to reflect all potential current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In December 2015, the Veteran testified at a videoconference hearing before the undersigned, and the transcript is of record.  

The Board must initially determine whether new and material evidence has been submitted to reopen the claim for service connection prior to addressing the claim on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO confirmed and continued a previous denial of service connection for PTSD.  The Veteran was notified of this decision in March 2008, and he did not perfect an appeal.

2.  Evidence received since the March 2008 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is reopening the claim for service connection for an acquired psychiatric disorder, the claim to reopen is substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

New and Material Evidence 

The Veteran first applied for service connection for PTSD in March 1993.  His claim was disallowed by rating action in July 1995 because no evidence of a recognizable stressor had been received and the Veteran did not have a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders (DSM).  The Veteran did not appeal the determination and it became final.

In March 2007, the Veteran requested to reopen the claim for service connection for PTSD.  In a March 2008 rating decision, the RO reopened the claim, then confirmed and continued the previous denial of service connection.  The Veteran did not appeal the determination and it became final.  

In April 2009, the Veteran requested again to reopen the claim for service connection for PTSD.  In a March 2010 rating decision, the RO found that no new and material evidence had been received to reopen the claim.  The Veteran submitted a notice of disagreement in October 2010, which the RO treated as a request to reopen the claim again.  In a March 2011 rating decision, the RO reopened the claim, then confirmed and continued the previous denial because the evidence did not show that the PTSD was incurred in or aggravated by military service.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In this case, the claim was previously denied because the evidence failed to show confirmed evidence of an in-service stressor and because in December 2010 and September 2013 VA examination reports, the Veteran was not found to have a current diagnosis of PTSD.  Since then, evidence has been received from T.C., Ed.D., indicating that the Veteran was diagnosed with PTSD in 2010.  In addition, in a September 2013 VA examination, the examining psychologist indicated that the Veteran had "depressive symptoms" that were at least as likely as not the result of his military service, but did not diagnose the Veteran with depression.  Finally, the Veteran's VA psychiatrist submitted a letter in October 2013 stating that the Veteran was being treated for PTSD, major depressive disorder, and dementia.  Accordingly, presumed credible, new and material evidence has been received and the claim for service connection for an acquired psychiatric disorder is reopened.


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder is granted.


REMAND

The Veteran contends that he has PTSD due to combat-related experiences during service in Vietnam and the Gulf War.  See the September 2007 statements.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 
 
In this case, it is unclear whether the Veteran engaged in combat with the enemy, and whether the Veteran has a current psychiatric disorder diagnosis that is related to his military service.  

With regard to the determination of whether the Veteran engaged in combat with the enemy, there is conflicting evidence.  In several rating decisions, the RO indicated that there was no evidence of combat participation, and there was insufficient information provided about the claimed stressors to be verified.  The Veteran's DD Form 2014, however, indicates that the Veteran was awarded, among other things, a Vietnam Gallantry Cross Unit Citation Badge with Palm, which was awarded to units for valorous combat achievements.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).  This decoration indicates that the Veteran was in a theater of combat operations, but not necessarily that he was directly engaged in combat.  As such, a determination of whether the Veteran engaged in combat in Vietnam and/or Southwest Asia is necessary.

With regard to the issue of current diagnoses, it is unclear what the Veteran's current diagnoses are, if any, and whether any of them are related to active service.  VA treatment records indicate that the Veteran was diagnosed with PTSD in August 2007.  Treatment records from Dr. T.C. indicate that the Veteran was diagnosed with PTSD and major depression, but it does not appear that Dr. T.C. is a psychologist or psychiatrist, it is unclear whether the diagnoses are related to the Veteran's military service and/or other events, including a then-recent diagnosis of prostate cancer.  In a December 2010 VA PTSD examination, the Veteran did not meet the DSM-IV diagnostic criteria for a diagnosis of PTSD.  In a September 2013 examination, the Veteran again did meet the criteria for a diagnosis of PTSD.  However, the examining psychologist opined that the Veteran had "depressive symptoms" that were at least as likely as not the result of his military service, but did not diagnose the Veteran with depression.  Finally, in an October 2013 letter, the Veteran's VA psychiatrist indicated that the Veteran was being treated for PTSD, major depressive disorder, and dementia, but did not opine on the etiology of the PTSD or the depressive disorder.  As such, further medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Joint Services Records Research Center (JSRRC) locate a unit history or unit operations reports for the Army's 88th Transportation Company in Vietnam for the period from August 1971 to April 1972.  The JSRRC should determine whether there is any record that the 88th Transportation Company engaged in combat or was subject to attack by the enemy in Vietnam. 

The JSRRC should also determine whether there is any record that the Army's 851st  Support & Services Company in SW Asia for the period from June 1990 to April 1991.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed acquired psychiatric disorder.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  

All indicated studies, tests, and evaluations deemed necessary should be performed.  A diagnosis of PTSD under DSM criteria should be made or definitively ruled out.  

If the Veteran is found to have engaged in combat with the enemy and a diagnosis of PTSD is rendered, the examiner should opine on whether it is at least as likely as not (50 percent probability or more) that the Veteran has PTSD as a result of combat service stressors.

If the Veteran is not found to have engaged in combat and a diagnosis of PTSD is rendered, the VA examiner must identify a specific in-service stressor that was sufficient to meet the diagnostic criteria.  

If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  

For any other diagnosed acquired psychiatric disorders, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was incurred in or aggravated by military service.

A thorough rationale should be provided for all opinions expressed, including consideration and discussion of previous diagnoses.

3.  Readjudicate the issue.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


